— Motion by the appellant for a stay of enforcement of stated provisions of an order of the Supreme Court, Nassau County, dated February 14, 1992, and for related relief, and to modify a decision and order on motion of this Court dated January 10, 1992, to add a provision enjoining the respondent from taking any steps to dissolve any business in which the parties have an ownership interest, pending hearing and determination of consolidated appeals from the order of the Supreme Court, Nassau County, dated February 14, 1992, an order of the same court, also dated February 14, 1992, and a judgment of the same court, dated October 9, 1991.
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is
Ordered that the motion is denied as academic, and the temporary restraining order contained in the order to show cause dated May 27, 1992, is vacated.
The appeals are decided herewith. Rosenblatt, J. P., Miller, Copertino and Pizzuto, JJ., concur.